I concur in this opinion. Of course there are public school funds which are appropriated by the acts (constitutional or statutory) which created them. Then there is the constitutional provision that a certain portion of the ordinary revenue funds (not less than twenty-five per cent) shall be set aside for the public school fund, but this does not become a public school fund until after it is appropriated. When it is appropriated its channel is fixed, and what is left is general revenue fund. The mere fact that the Legislature may go beyond twenty-five per cent of the ordinary revenue fund for a school fund does not change the situation. There can be no such a thing as anunappropriated public school fund. This last view renders the first paragraph of the opinion unnecessary. Walker, J., also concurs in these views.